Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
This action is in response to the communication filed on 3/11/22.
All objections and rejections not set forth below have been withdrawn.


Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide adequate description for the recitation “…calculating an activation rate …wherein the activation rate is a probability that first data in the first data flow other than a first heartbeat message … is triggered by second data in the second data flow other than a second heartbeat message …” (e.g. claim 1; and similarly claim 11) and Specifically, the examiner notes that, while the applicant’s original disclosure may disclose alternatively identifying specific data as heartbeat messages, the applicant fails to describe that the calculation of an “activation rate” probability excludes heartbeat packets or messages (e.g. see fig. 5, 6:s501 – s502).  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “…calculating an activation rate …wherein the activation rate is a probability that first data in the first data flow other than a first heartbeat message … is triggered by second data in the second data flow other than a second heartbeat message …”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See above objection to the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the examiner note that it is unclear 
to one of ordinary skill in the art as to how the claimed “activation rate” is determined without the consideration of any data that may be considered a “heartbeat” message.  Specifically, the claimed and disclosed activation rate, is determined by identifying the timing between first data and second data sets.  However, the activation rate does not consider the size of any information within the first data or second data sets, which would be necessary to identify and preclude any recognizable heartbeat messages.  Furthermore, the applicant’s disclosure fails to contemplate this idea as claimed.  Thus, the scope of the claims are considered indefinite.  

	Depending claims are rejected by virtue of dependency.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (Xue), “Design and implementation of a malware detection system based on network behavior”.

	Regarding claim 1, Xue, as best determined in view of the above noted deficiencies, discloses:
	A threat detection method implemented by a threat detection apparatus (e.g. Xue, sect. 5; fig. 6), wherein the method comprises: 
obtaining (e.g. Xue, fig. 1:switch and data capture host; sect. 2.4, par. 3; fig. 6; sect. 5.2), packets in a Transmission Control Protocol (TCP) session between a first device and a second device (e.g. Xue, sect. 3, par. 2, 3), wherein an initiating-end device of the TCP session is the first device, wherein the first device is located in a protected network (e.g. Xue, fig. 1: malware client behind LAN gateway), and wherein the second device is located in another network (e.g. Xue, fig. 1: remotely located spyware control host); 
obtaining a first data flow and a second data flow in the TCP session (e.g. Xue, sect. 3, par. 2, 3), wherein the first data flow comprises data transmitted from the first device to the second device, and wherein the second data flow comprises data transmitted from the second device to the first device (e.g. Xue, sect. 3.2 – upstream and downstream data between control host and malware client); 
obtaining time information of each of a plurality of first packets and time information of each of a plurality of second packets, wherein the plurality of first packets are packets in the first data flow, and wherein the plurality of second packets are packets in the second data flow (e.g. fig. 6, fig. 7 - time; table II – flow captures comprising time information); 
calculating an activation rate, a response rate, and a quantity of interactions based on the time information of the plurality of first packets and the time information of the plurality of second packets (e.g. Xue, sect. 3.1, 3.2.1, 3.2.2, 3.2.3, 3.2.4, 3.2.5, 3.3.1 -   TrojanFProbtc, TrojanFProbudd, TrojanFProbpl, TrojanFProbic, TrojanFProbdur, TrojanFProbct , TrojanFProbhp, - the examiner notes that each of the applicant’s recited “activation rate”, “response rate” and “quantity” are broadly characterized within the claims, and one or more of the prior art TrojanF probabilities may be said to anticipate each), 
wherein the activation rate is a probability that first data in the first data flow other than a first heartbeat message going from the first device to the second device in the TCP session is triggered by second data in the second data flow other than a second heartbeat message that is received by the second device (e.g. Xue, 3.1 - TrojanFProbtc, i.e. probability that control host is triggering connections with the malware client; and/or Xue, sect. 3.2.1, TrojanFProbudd  , i.e. probability of sending commands “triggering” large uploads by malware client; and/or Xue, sect. 3.2.3, TrojanFProbic, i.e. probability the control host is sending commands “triggering” an interactive response by malware client;  and/or Xue, sect. 3.3.1, TrojanFProbhp, i.e. probability the control host is sending heartbeat packets  “triggering” a response by malware client),
wherein the response rate is a probability that the first device responds in time with the first data upon receiving the second data from the second device in the TCP session (e.g. Xue, 3.2.3 – TrojanFProbic, i.e. probability that the malware client sends packets, within a specific time interval, in response to receiving commands from the control host; and/or Xue, sect. 3.3.1, TrojanFProbhp, i.e. probability the malware client is sending heartbeat packets to the control host, in response to heartbeat packets from the control host, within a particular time distribution);
and wherein the quantity of interactions is a quantity of interactions between the first device and the second device in the TCP session (e.g. Xue, 3.1 - TrojanFProbtc, i.e. measures the amount (i.e. “quantity”) of connection establishment packets between malware client and control host within a time period; and/or Xue, sect. 3.2.1, TrojanFProbudd, measures the quantity of upstream and downstream data flow; i.e. and/or Xue, sect. 3.2.2, TrojanFProbpl, measures the size, i.e. “quantity”, of bytes within the data flow); 
and determining that a connection mode between the first device and the second device is a reverse connection (e.g. Xue, sect. 1; sect. 3, par. 1: “command and control channel”, i.e. “reverse connection”; sect. 3.4, par. 1) indicating a threat of a malicious program to the first device that is an attacked host (e.g. Xue, sect. 3.4, par. 2; sect. 3.4.2 – the threat of an abnormal port, TrojanPort value [i.e. “threatened”] is determined using the magnitude of the joint suspicious probability that the client is infected with a Trojan [i.e. is an “attacked host”]) when the activation rate is greater than or equal to a first threshold, the response rate is greater than or equal to a second threshold, and the quantity of interactions is greater than or equal to a third threshold (e.g. Xue, sect. 3.1, 3.2.1, 3.2.2, 3.2.3, 3.2.4, 3.2.5, 3.3.1 - TrojanFProbtc, TrojanFProbudd, TrojanFProbpl, TrojanFProbic, TrojanFProbdur, TrojanFProbct , TrojanFProbhp  - each of these values, shown above as corresponding to one or more of the recited rates or quantity [i.e. “activation rate”, “response rate”, “quantity of interactions”], are abnormal data flow features compared to a threshold, and if the abnormal features are greater than the thresholds, the abnormal features are combined to identify a “joint suspicious probability” (e.g. Xue, sect. 3.4, par. 1, 2) so as to identify a connection between client and server indicative of a command and control connection [i.e. “reverse connection”]).

Regarding claim 2, Xue discloses:
obtaining, size information of each first packet of the plurality of first packets (e.g. Xue, sect. 3.3.1, par. 1; fig. 5 – data length of packet – e.g. 273 or 108 bytes); 
determining, based on the time information of the each first packet and the size information of the each first packet, whether the plurality of first packets comprise a heartbeat message (e.g. Xue, sect. 3.3.1, par. 1, 2; fig. 5 – “time” – amount and size of packets during t heartbeat cycle); 
determining, from a plurality of threat levels, that a level-1 threat is posed to the first device when the plurality of first packets comprise no heartbeat message and the connection mode between the first device and the second device is the reverse connection, wherein the level-1 threat indicates a lowest level of damage to the first device from among the plurality of threat levels when the connection mode is the reverse connection (e.g. Xue, sect. 3.4, par. 1, 2; sect. 3.4.1, par. 1, 2; sect. 3.4.2).  A relative (i.e. “level 1”) Trojan port value (i.e. “threat”) is determined from the identification of abnormal features indicative of a reverse connection).
and determining, from the threat levels, that a level-2 threat is posed to the first device when the plurality of first packets comprise a heartbeat message and the connection mode between the first device and the second device is the reverse connection, wherein a level-2 threat represents a greater level of damage to the first device than the level-1 threat (e.g. Xue, sect. 3.4, par. 1, 2; sect. 3.4.1, par. 1, 2; sect. 3.4.2).  As more abnormal features are identified, such as by the additional identification of heartbeat messages, then the relative threat value (i.e. Trojan port value) becomes a greater threat of damage (i.e. “level-2 threat).  

Regarding claim 10, Xue discloses:
wherein after determining that the first device is threatened, the method further comprises: restricting, by the threat detection apparatus, a connection from the first device to the other network; or outputting, by the threat detection apparatus, a determination result that indicates the first device is threatened (e.g. Xue, fig. 6 – detection results to management device). 

	Regarding claims 11, 12, and 20, they are apparatus claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.  Furthermore, because:
Regarding claim 11, Xue discloses:
	a communications interface configured to obtain packets in a Transmission Control Protocol (TCP) session between a first device and a second device, … at least one processor coupled to the communications interface; and a memory coupled to the at least one processor, wherein the memory stores the packets and comprises instructions that, when executed by the at least one processor, cause … (e.g. Xue, fig. 1 and fig. 6 – switch and host comprising detection module and memory for storing flow data).  

Response to Arguments

Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…
… In rejecting independent claim 1, the Examiner contends that Xue ’s sections 3.2.3 and 3.3.1 disclose the response rate is a probability that data going from the second device to the first device in the TCP session is responded to by the first device in time. …  In the Office Action, the Examiner maps Xue ’s abnormal data flow probabilities 7rojanF probic and Trojanl'Probhp to the claimed response rate … While Xue describes Trojankprobic and TrojanFProbhp as abnormal probabilities in transmissions between the controlled side and the control side, however, Xue ’s TrojanFprobic and TrojanFProbhp are not a probability that the first device responds in time with the first data upon receiving the second data from the second device in the TCP session, where first data in the first data flow is other than a first heartbeat message going from the first device to the second device in the TCP session, and second data in the second data flow is other than a second heartbeat message that is received from the second device: …
…
…  However, Xue ’s TrojanFProbhp is not a probability that the first device responds in time with the first data upon receiving the second data from the second device in the TCP session, where first data in the first data flow is other than a first heartbeat message going from the first device to the second device in the TCP session, and second data in the second data flow is other than a second heartbeat message that is received from the second device. Thus, Xve fails to teach each and every element of independent claims | and 11, and consequently fails to anticipate claims 1, 2, 10, 11, 12 and 20.
…
(Remarks, pg. 21 – 25)

Examiner respectfully responds:
The examiner respectfully disagrees and finds the applicant’s remarks unpersuasive.  Specifically, the examiner notes that the applicant’s argument as to why Xue fails to anticipate the claimed “response rate” is based upon limitations which are not claimed.  Namely, the present claims are not limited by a “response rate” calculated from “…first data in the first data flow is other than a first heartbeat message going from the first device to the second device in the TCP session, and second data in the second data flow is other than a second heartbeat message that is received from the second device … “. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues or alleges essentially that:
…
… In the interactive session discussed in Section 3.2.3 of Xue, the time interval of continuous small packets (in which length is less than 20 bytes) is between 10 ms and 2 s. ... However, Xue ’s Section 3.2.2 discloses that the controlled side sends large packets (e.g., packet size Of 600 bytes) upstream to the control side, which is inconsistent with the disclosure in Section 3.2.3.
…
(Remarks, pg. 24)

Examiner respectfully responds:
	The examiner respectfully disagrees.  Specifically, the applicant argues the patentability of the claims by alleging that Sect. 3.2.2 of Xue is inconsistent with the Xue’s subsequent disclosure within Sect. 3.2.3.  However, there appears to be no clear evidence or rationale acticulated to support the position that Xue is contradictory or inconsistent within itself.  Thus, the examiner respectfully finds the applicant’s argument unpersuasive.   



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495